 414 DEClSlONS OF NATIONAL LABOR RELATIONS BOARD Scott Hudgens and Lucal 315, Retail, Wholesale and Department Store Union, AFL-CIO. Case 10- CA-8823 June 23, 1977 SECOND SUPPLEMENTAL 
DECISION AND ORDER On August 16, 1971, the National Labor Relations 
Board issued a Decision and Order in the above- entitled proceeding,' finding that 
Respondent (here- 
inafter also 
called Hudgens), 
had violated Section 8(a)(l) of the National Labor Relations 
Act, as amended, by threatening 
to cause the 
arrest of 
the Charging Party's pickets, employees of the Butler 
Shoe Company, while they were engaging in protect- ed activity under Section 7 of the Act and ordering 
that Respondent 
cease and desist therefrom and take certain affirmative action. In concluding that Hud- gens had violated Section 
8(a)(l) of the Act, the Board relied 
primarily on the Supreme Court's Logan Valley decision.2 Thereafter, Respondent filed a 
petition for review and the Board filed a cross-petition for enforcement of its order 
with the United States 
Court of Appeals for the Fifth Circuit. While the case 
was before the 
court of appeals, the Supreme Court 
issued its decisions in Central Hardware 
Co. v. N. L R. B.3 and Lloyd Corp., Ltd. v. Tanner.4 Thereafter, the Board moved the court of appeals to remand the case so 
that the. Board might reconsider the merits of 
the question raised in light of those two 
decisions. After the remand, the Board 
ordered a 
hearing and on April 9, 1973, Administrative Law Judge Thomas A. Ricci issued 
his Decision, concluding 
that Hudgens violated Section 
8(a)(l) of the 
Act. In reaching this conclusion, 
the Administrative Law Judge found that under 
the balancing test enunciated by the Supreme Court in N.L.R.B. v. The Babcock & Wilcox Company,S the "Union had no other 
reason- able access to Butler's customers coming to the DeKalb shopping center." The Administrative Law Judge also, however, 
cited the 
Logan Valley descrip- tion of shopping malls as "functional 
equivalents" of business districts as a "realistic view of the facts." On August 21, 1973, 
the Board issued a Supple- mental Decision and Order6 adopting 
the Adminis- trative Law Judge's conclusion that Hudgens violat- 192 NLRB 671. Amolgamared Food Employees Union Local 590 v. Logan Valley Plaza, Inc.. 391 U.S. 308 (1968). 407 U.S. 539 (1972). ' 407 U.S. 551 (1972). 351 U.S. 105 (1965). 205 NLRB 628 (1973). ' 293 XLRB 265 (19731, cnrurcement denied 498 F.iu w +.A. 3, 1rr.l). In Peddie, the Board affumed an Administrative Law Judge's finding that the respondent had violated 
Sec. 8(a)(1) in circumstances similar 
to thox 230 NLRB No. 
73 ed Section 8(a)(l) of the Act, 
but stating that 
"[wlhile we agree with the Administrative 
Law Judge's recommendation that we reafirm our earlier deci- 
sion, we do so for the reasons 
specifically set 
forth in Frank Visceglia and 
Vincent Visceglia, t/a Peddie Buildings. " Hudgens again 
petitioned for 
review in 
the Court of Appeals for the Fifth Circuit, and on September 25, 1974, that court 
enforced the Board's 
Order.8 However, rather than 
affirming the Board's reliance 
on Peddie Buildings, the court noted that 
in both Babcock & Wilcox and Central Hardware, 
the Supreme Court "limited its consideration 
to organi- zational cases," and suggested that 'Ia]lthough the consideration of 
alternatives required by Babcock & Wilcox is relevant to proper 
resolution of today's case, it is not the complete answer in consumer 
picketing cases."g Stating that 
the Supreme 
Court's rationale in LIoyd Corporation is "fully applicable here," the court held that: Lloyd burdens the General Counsel with the duty to prove that other locations 
less intrusive upon Hudgens' 
property rights 
than picketing inside the mall were either unavailable or 
ineffec- tive.10 In affirming the Board's Supplemental Decision and Order, the court 
concluded that that burden had 
been met. On March 3, 1976, the Supreme 
Court, holding that no first amendment issues were involved, reversed the court of appeals11 and remanded the 
case to the court of appeals with directions to remand to 
the Board for 
consideration of the issues solely "under the statutory criteria 
of the National Labor Relations Act.12 The court of appeals remand- ed the case 
to the Board 
on April 2 1, 1976. On May 11, 1976, the Board 
invited the 
parties to file further statements 
of position. Subsequently, 
statements of position 
were filed by the General 
Counsel, by Respondent, and by the Charging Party, 
hereinafter called the Union. 
Pursuant to the Court's remand, the 
Board has reconsidered its Supplemental 
Decision and Order, the statements of position, and the entire 
record in this case, 
and hereby 
reaffirms, for the reasons set here, but, in view of the Supreme Court's decision in Cenrral Hardwort-, supra, which issued after the Administrative Law Judge's Decision, disavowed his reliance on Logon Valley and instead relied solely on Babcock dr Wilcox. 501 F.2d 161. Id. at 166. .* - . .d 6.. 169. 'I 424 US. 507. 12 Id at 523. 
 SCOTT HUDGENS 415 forth below, its 
conclusion that Respondent violated 
Section 8(a)(l) of the Act. The Supreme Court majority in 
Hudgens held that 
persons entering 
a privale shopping center 
do not have a first amendment right 
to engage in activity 
which would be accorded first amendment protec- tion in public places. Therefore, if there is such a "right," it must have 
a source other than 
the Constitution. Accordingly, in remanding 
the case to the Board, the 
Court made it clear that any "rights and liabilities of the parties 
. . . are dependent exclusively upon the National Labor Relations 
Act."13 The facts in this case, 
essentially undisputed, 
were summarized by the Supreme 
Court as 
follows: The petitioner, Scott Hudgens, 
is the owner of the North DeKalb Shopping Center, located in 
suburban Atlanta, Ga. The 
center consists 
of a single large building 
with an enclosed mall. 
Surrounding the building 
is a parlung area which can accommodate 2,640 automobiles. The shop- ping center houses 60 retail stores leased to 
various businesses. One of the lessees is the Butler Shoe Co. Most 
of the stores, including 
Butler's, can be entered only from the interior mall. 
In January 1971, warehouse employees of the Butler Shoe 
Co. went on 
strike to protest the company's failure to 
agree to demands made 
by their union 
in contract 
rkgotiations. The strikers decided to picket not 
only Butler's warehouse but 
its nine retail stores in the Atlanta 
area as well, including the store in the 
North DeKalb 
Shop- ping Center. On 
January 22, 1971, four of the striking warehouse 
employees entered the center's 
enclosed mall carrying placards 
which read: "Butler Shoe Warehouse 
on Strike, AFL-CIO, Local 315." The general manager 
of the shopping 
center informed 
the employees that they could not picket within the mall or on the parking lot 
and threatened them 
with arrest if they did not 
leave. The employees departed but returned a 
short time later 
and began picketing in 
an area of the mall immediately adjacent to the entrances 
of the Butler store. After the picketing 
had contin- 
ued for approximately 
30 minutes, the shopping 
center manager again informed the pickets 
that if 13 Id. at 521. 14 Id. at 509. '5 Id at 522, quoting 
N.LR.B. v. Bobcock& Wilcox Co.. 351 U.S. at 112. l6 Id. at 522. 
Id. at 522. 
I8 Babcock & Wilcox involved an employer's 
refusal to permit distribu- tion of union 
literature by nonemployee union organizers on 
company- owned parking lots. The 
Court there imposed no absolute requirement that the union have available 
no other means 
of communicating with 
the employees it desired to organize. Rather, 
the Court stated that, 
if the circumstances placed the employees beyond 
the reach of reasonable union 
eflororts to communicate with them, 
the employer must allow the union to 
they did 
not leave they would be arrested for 
trespassing. The pickets departed. [Footnote 
omitted.114 The Court 
pointed out that 
the "basic objective under the 
Act," as stated in 
Babcock & Wilcox, is the "accommodation of $7 rights 
and private property 
rights 'with as little destruction 
of one as 
is consistent 
with the maintenance 
of the other' 
"15 and that the 
"primary responsibility" 
for making that accommo- 
dation rests with the Board. 
As the Court observed, 
"[tlhe locus of that accommodation . . . may fall at differing points along the spectrum depending on the 
nature and strength of the respective 
$7 rights and private property rights asserted in any 
given con- text."16 The Court 
noted three factors distinguishing the 
instant case from 
Central Hardware and Babcock & Wilcox that "may or may not be relevant" in striking 
the Babcock & Wilcox balance: First, [the instant 
case] involved lawful economic strike activity 
rather than organizational 
activi- ty. . . . Second, the 47 activity here 
was carried on by 
Butler's employees (albeit not 
employees of its shopping center store), 
not by outsiders. . . . Third, the property interests 
impinged upon in this case were not those of the employer against 
whom the $7 activity was directed, but 
of another. [Footnote 
omitted.]17 In sum, the issue in this case 
is whether, without 
reference to 
first amendment considerations, the 
threat by Hudgens' agent 
in the circumstances here 
to cause the arrest of 
Butler's warehouse employees engaged in picketing Butler's retail outlet 
in Hud- gen's shopping center, herein also 
called the Center 
or the Mall, violated Section 
8(a)(l) of the Act. 
As was noted by the Court, 
both Babcock & Wilcox and Central Hardware involved organizational activi- ty carried on by nonemployees 
on the employer's property,lg while the instant case involves lawful 
economic picketing 
conducted by Butler's warehouse employees on 
property owned by Hudgens, the 
lessor of the property on which Butler's retail store is located. In this case, the Court's distinction 
between organizational and economic strike activity 
is to approach its employees on its 
property, because the right of self-organiza- tion depends in some measure 
on the ability of employees to 
learn the 
advantages of self-organization from others. As noted, 
the Court 
empha- sized that under 
such circumstances 
"the right 
to exclude from property 
has been requ~red to yield to 
the extent needed to permit communication of information on 
the right 
to organize." 351 US. at 112. In Central Hardware, 
the company enforced 
its no-solicitation rule to prohibit nonemployee 
union organizers from soliciting employees 
in its parking lot. The Court held that the rationale 
of Logon Valley, supra, which rested on constitutional grounds. 
was inapplicable to a determination 
of whether Central had violated 
Sec. 8(a)(I) of the Act.  416 DECISIONS OF NATIONAL LABOR RELATIONS BOARD some degree intertwined with its employee-nonem- ployee distinction, in 
that in Babcock & Wilcox and Central Hardware the organizational activity 
in question was by nonemproyee union organizers, whereas the economic picketing here 
was carried on by employees of the struck 
employer. We conclude that the three factual 
differences, i.e., the nature of the activity, the persons engaging therein, 
and the title to the property, 
do not preclude our finding that 
Hudgens violated Section 8(a)(1).19 Concerning the 
first distinction noted 
by the Court, that the instant case 
involves economic strike 
activity rather than organizational activity, 
it is fully recog- nized by Board and Court precedent,20 as well as by the parties 
to this proceeding, 
that both types of activity are protected 
by Section 7. Accordingly, economic activity deserves 
at least equal 
deference,21 and the fact 
that the picketing here was in 
support of an economic strike does not warrant 
denving it the J V same measure 
of protection afforded 
to organization- al picketing. With respect to the Court's second distinguishing 
factor, that the picketers 
were employees of 
the company whose store they were picketing 
rather than 
nonemployees, as 
were the union 
organizers in Babcock & Wilcox. it is basic that Section 7 of the Act was intended ;o protect the 
rights of employees rather than those 
of nonemployees. With this principle in mind, the employee status of the pickets 
here entitled 
them to at least as much protection as 
would be afforded to nonemployee 
organizers such 
as those in 
Babcock & Wilcox. However. the fact that economic rather than 
organizational picketing is involved 
in this case may require a different application 
of the accommodation 
principle because 
of the different purposes sought 
to be served. 
It is clear that the Section 
7 rights involved 
in Babcock & Wilcox, as in Central Hardware, are those of the employees rather than those of the nonemployees seeking 
to organize them. That is to say, if the employees are beyond the reach 
of reasonable union efforts to communicate 
with them, it is the employees' right 
to receive information on the right 
to organize that is abrogated when an employer denies nonemployee union organizers 
access to the employer's property. Similarly, where, 
as here, economic strike picketing 
is involved, the Section 7 rights at issue are those of employees, i.e., lg Member Murphy 
points out that, irrespective of fn. 30, the concurring opinion herein asserts, in efiect, that the 
dflerences noted by the Supreme Court are of minimal importance in reaching the result. She disagrees with this approach. To the contrary, inasmuch 
as the Supreme Coun pointed out the existence of these distinctions, it is essential that the Board 
consider and 
discuss their importance to 
the conclusion reached. Like her rnv?r-inl colleague, she finds that they do not require a 
dfierent result, but she has joined in attempting to 
explicate fully the reason for so finding. 20 See, e.g., N.L.R.B. v. lnter~tional Rice Milling 
Co., Inc., 341 US. 665, the pickets' right to communicate their 
message both to persons who would 
do business with the struck employer and to those employees of the struck employer who have 
not joined the 
strike. One difference between 
organizational campaigns 
as opposed to economic strike situations 
is that in the former the Section 
7 rights being protected 
are those of the intended audience (the 
employees sought to be organized), and in the latter the Section 7 rights are those of the persons attempting 
to communicate with their intended audience, the public 
as well as the employees. A further distinction 
between organiza- tional and 
economic strike activity 
becomes apparent when the focus shifts to the characteristics 
of the audience at 
which the Section 
7 activity in question is directed. In 
an organizational campaign, the group 
of employees whose support the union 
seeks is specific and often 
is accessible 
by means of communication other than direct entry of 
the union organizers 
onto the employer's property, such as meeting employees 
on the street, 
home visits, letters, and telephone calls. Here, the pickets' intended audience 
comprised two distinct groups: (1) those members 
of the buying public who 
might, when seeing Butler's window display inside the Mall, think 
of doing business with 
that one 
employer, and (2) the employees at the Butler store. Although the nonstriking 
employees at the Butler store were obviously a clearly defined 
group, the potential customers (the more important 
component of the intended audience) became estab- 
lished as such only when 
individual shoppers 
decide to enter the 
store. Hudgens contends 
that Babcock & Wilcox should be read to require that, if television, radio, and newspaper advertising is available, the picketers' Section 7 rights must 
yield to property 
rights regardless of the expense involved 
and regardless of the fact 
that such forms 
of communication, in order to reach the intended audience, 
necessarily must also reach the general populace. As to these contentions, 
the Administrative Law Judge 
found, and 
we agree, that the mass media, appropriately 
used by the North DeKalb Center and its merchants to attract custom- ers from the Metropolitan 
Atlanta area, are 
not "reasonable" means of communication for employee 
pickets seeking 
to publicize their labor dispute 
with a single store in the Mall.22 Furthermore, Hudgens' suggested approach would undercut Board and 672 (1951); Divirion 1287, Amalgamated Association 
of Street, Elt-ttric Raihvay & Motor Coach Employees 
of America v. Missmui; 374 U.S. 74, 82 (1x3); N.LRB. v. Erie Resisrar Corp.., 373 U.S. 221, 233-224 (1963); United Steelworken of America, AFLXIO ICnrrier Corporalion] v. N.L. RB., 376 U.S. 492,499 (1964). 21 In fact, economic activity by a recognized union 
is not limited 
as is organizational picketing by See. 8(b)0. * 205 NLRB 628.63 1.  SCOTT HUDGENS 417 Court precedent 
recognizing and protecting such picketing as the most effective way of reaching 
those who would enter a struck employer's premises, 
including situations 
in which the entrance 
to the employer's property is on land owned by 
another.23 Hudgens further argues that the Union 
had other means of access 
to the public using 
the Mall in 
that it could have picketed 
on the private sidewalk around the Center building or 
on the public streets 
and sidewalks near the Center's parking lot. As to the first of these proposed 
locations, we find, in agree- ment with the Administrative Law Judge, that 
the only question the 
Board is called upon to decide was whether the employees had the right 
to picket immediately in front 
of the Butler store in the general 
walking area used by the invited public inside the 
Mall. Although the individual who was Hudgens' manager at material times in this proceeding testified 
that he told the pickets they 
could picket on the parking lot, the Administrative Law Judge discredit- ed this testimony 
and noted that even in its brief Hudgens maintained that it had 
the right to eject pickets from the parking 
lot as well.'As to Hudgens' suggestion that the pickets 
could have used public streets and sidewalks, the Administrative 
Law Judge pointed out 
that Butler is only 1 of 60 stores fronting 
on the same common inside walkways, that the closest public area-i.e., not privately owned-is 500 feet away from the store, an that a message announced orally 
or by picket 
si $ at such a distance from the focal point would be too greatly diluted to be meaningful. Further, we find merit in the General 
Counsel's contentions that 
safety considerations, the 
likelihood of enmeshing 
neutral employers, and the 
fact that many 
people become members 
of the pickets' intended audience on 
impulse all 
weigh against requiring 
the pickets to remove to public property, or even to the sidewalks surrounding the 
Mall. As for the third consideration noted 
by the 
Hudgenr Court, that 
"the property rights impinged 
upon . . . were not those of the employer 
against whom the $7 activity was directed, but 
of another," 
we find that, under the 
circumstances here, 
Hudgens' property right to exclude certain types of activity on his Mall must yield 
to the 
Section 7 right of lawful primary economic picketing 
directed against 
an employer doing business on that Mall. The walkways on the common areas of the Mall near 
the Butler 
store, although 
privately owned, 
are, during 
business hours, essentially 
open to the public and, 
as the " k, e.6.. United Steehvorkers of America v. NLRB., supra at 499. In S[eelworkers, the union 
engaged in primary picketing at 
several entrances to the employer's 
plant. One of the entrances was a gate for railroad 
personar1 and owned 
by the railroad. In holding that the union's picketing of the employer on the railroad's private 
property was not 
a violation of Sce. 8@X4) of the Act, the Court noted that the "location of the picketed gate 
upon New York Central property 
has little, if any, significance." General Counsel argues, are -the equivalent of sidewalks for the 
people who come 
to the Center- 
Thus, the invitation to the public,24 as recognized by Hudgens in the 
"Shopping Center Lease" form and publicized in various advertising 
and promotional 
campaigns, is simply 
"Come to the North 
DeKalb Center." Specific 
intent to buy 
is not a prerequisite 
to invitee status; the fact that many 
people buy on impulse is explicitly recognized in the design 
and layout of the Center's commercial environment. 
As members of the public, the men 
who carried the 
signs were apparently within the scope of the invitation 
and-welcome as long as they did Further, we find no merit to that he 
is a completely 
neutral situation. Although Hudgens 
is neutral in the sense that he is not the primary employer 
and is, therefore, not a 
party to the labor dispute, 
he is nonetheless financially interested 
in the success of each of the businesses in his 
Center inasmuch as he 
receives a percentage of their gross sales 
as part of his rental arrangement. He provides security 
and other services on a purportedly neutral 
basis to assure 
customer comfort and 
well-being in order that sales potential 
be maximized. Although in some ways the security services provided by Hudgens are analogous to 
those provided by police in 
the public shopping areas 
of any town, there are distinctions; e.g., Hudgens' security force can, 
and as the record shows 
does, preclude certain types of behavior 
on the Mall that police could not prohibit on a public street. As the Court made 
clear, there 
is no frrst amendment right to enter such shopping 
centers to engage in activities that would be accorded first 
amen in a public street or park. To the extent that Hudgens' se the Center and its 
businesses from such activities 
as, in Hudgens' view, might discomfit, discourage, 
or intimidate shoppers, Hudgens 
is protecting 
his own interests. To the extent 
that the 
businesses on the 
Mall have delegated to Hudgens responsibility 
for the maintenance of an environment that 
maximizes the shoppers' peace of 
mind, and therefore sales, those doing business at the Center 
are protecting long as the shopkeepers pay their rent, they 
have certain rights in the leased property. One of these is the right to have the 
walkways of the Mall accessible z4 me invitation is to the public in 
the sense that all mmbm of the public are considered potential customers. 
L of tile pickets, testXd ih-t they  418 DEClSlONS OF NATIONAL LABOR RELATIONS BOARD to persons who wish to shop there. Without 
that right, the leaseholds would, 
obviously, be worthless. In maintaining the comfort, 
cleanliness, and security of the Mall, Hudgens 
is, in a real sense, 
acting for the 
shopkeepers who lease their store locations 
from him. 
To this degree, 
he is their agent 
and, in light of his direct interest 
in seeing the 
shopkeepers' profits maximized, his 
interests in performing 
the above activities are mutual 
with those of the 
shopkeepers. Picketing in support of an economic strike 
is intended to have, 
and certainly may have, 
economic effects on 
the struck business. 
This is true whether the picketing occurs on public 
or private property. 
Such activity 
is a corollary 
of the strike itself and is the means by which the striking 
employees commu- nicate their message to those who would do business with the employer as well as to other employees of the employer. Here, the activity 
of the pickets 
in front of 
the Butler store clearly 
could affect 
Hud- gens' interests adversely: 
to the degree Butler's gross sales are diminished, Hudgens' rental percentage 
figure will likewise be 
reduced. Furthermore, as a 
result of our finding that in the circumstances here such picketing is permissible, businesses may find that mall locations are 
less desirable since such locations will be no more insulated from 
such Section 7 activity than 
are locations fronting a public 
sidewalk. To the extent 
that this makes mall 
locations less attractive to businesses seeking 
retail store sites, Hudgens' 
interests are further jeopard- 
ized. . However, in finding that the Babcock & Wilcox criteria are 
satisfied and that, 
in these circumstances, Hudgens' property rights must yield to the pickets' Section 7 rights, we are simply subjecting the 
businesses on the Mall 
to the same risk of Section 7 activity as 
similar businesses 
fronting on public 
sidewalks now endure. In leasing 
the shops to the merchants, Hudgens 
necessarily submitted his own property rights to whatever activity, 
lawful and protected by the Act, 
might be conducted against 
the merchants had they owned, instead 
of leased, the premises. The effect of our decision obviously is limited to such Section 
7 activity 
and in no way requires Hudgens 
to open the Mall to any and all who may 
wish to demonstrate or 
solicit there. 
As the Hudgens Court made clear, 
no first amendment considerations are involved. It is clear, then, that 
by our holding here 
we do no more than assure 
that employees of employers doing business in such malls 
will be afforded the full 
protection of the Act. In our view, the national 
labor policy requires 
that such employees 
be afforded 
that protectioc. .4 contray hsklizg -~ould enable caploy- 26 Scoff Hudgenr, 205 NLRB 628 (1973). 21 Frank Vlsceglia and Vlncenf Visceglia, f/a Peddie Buildings, 
203 NLRB 265 (1973). 
ers to insulate themselves from Section 7 
activities by simply moving their operations 
to leased locations on 
private malls, and would thereby render 
Section 7 meaningless as to their 
employees. On the basis of all the foregoing, we reaffirm our previous conclusion 
that the Respondent, by threat- 
ening to 
cause the arrest of 
Butler's warehouse employees engaged 
in picketing Butler's retail outlet 
in Respondent's shopping center 
violated Section 
8(a)(l) of the 
Act. Accordingly, we shall reaffirm 
our original Order in 
this proceeding. ORDER Pursuant to Section 
1qc) of the National Labor 
Relations Act, 
as amended, the National Labor 
Relations Board hereby reaffirms its Order 
previous- ly issued herein 
and orders that the Respondent, 
Scott Hudgens, Atlanta, Georgia, his agents, succes- sors, and assigns, shall take the action 
set forth in the Board's Decision 
and Order (192 NLRB 671), and Supplemental Decision and Order (205 NLRB 628). CHAIRMAN FANNING, concurring: When Hudgens 1126 was argued before the United 
States Court of Appeals 
for the Fifth Circuit, the 
Board attempted to support its finding 
that Hudgens violated Section 
8(a)(l) by reference to Republic Aviation COT. v. N.L.R.B., 324 U.S. 793 (1945). To the extent that tack undermined the 
exclusive reliance upon statutory, as opposed 
to constitutional, considerations which the language of our 
decision in Hudgens II, as well as that of our prior decision in Peddie Buildings,27 evinced, it was regrettable. For the Board decisions 
in Hudgens II and Peddie, were, in my view, based solely upon application 
of the Babcock & Wilcox test. To the further 
extent the majority opinion, 
with which I have little quarrel, 
fails to make that clear, I believe the matter should 
be emphasized. All, 
in my judgment, that 
is involved in the proceeding 
is that clarification. For, all this proceeding more 
specifically involves, 
as did the immediately prior Hudgenr, is a reasoned accommo- 
dation between the rights 
vested in Hudgens by virtue of the title 
he holds to real property immedi- ately in front 
of a mall store and certain legal rights 
vested in covered employees 
of a covered employer 
by virtue 
of this statute. As in Hudgenr II, that accommodation is, in my judgment, on the facts presented, 
more reasonably struck on the side of the covered employees. 
That Babcock involved organizational activity 
and this case peaceful, primary, and protected picketing 
is, in my judgment, irrelevant, 
and, notably, no litigant to 
 SCOTT HUDGENS 419 the controversy contends otherwise. The Congress has repeatedly concluded "that 
a strike when 
legitimately employed 
is an economic weapon which in great 
measure implements 
and supports the 
principles of the collective bargaining sy~tem."~S AS we stated in Peddie, it is 
a right "embodied in Section 
7 and . . . given emphasis in Section 13." And, if the matter need be further underscored, 
it is a right specifically designed 
to foster the equality of bargain- ing power 
that is the entire statute's goal. The right to picket is so intertwined with the right to strike 
that ihe two amount to 
statutory equivalents.29 That Babcock involved activity undertaken by nonemployees and this case 
that df employees is, on the other 
hand, relevant but only to the 
extent that it more persuasively 
points to 
the-result reached. 
If, as in Babcock, the rights 
of the 
passive audience addressed were considered 
paramount, certainly, here, the rights of those 
actively asserting the 
statutory right should 
be accorded 
even greater deference. 28 N. L. R. B. v. Erie Resisror Corp., 373 U.S. 221,234 (1963). 29 See, e.g., N. L.R.B. v. Drivers, Chaujjeurs, Helpers, Local Union No. 639, lnternarional Brotherhood of Teumrers, Choutrs, Warehousemen and Helpers ofAmerrco /Curlis Bros., Inc.], 362 US. 274, fn. 
9 (1960). 30 Contrary to Member Murphy's understanding of my 
position, I do not regard the 
dihrences noted by the Supreme 
Court between this case 
and Babcock & Wilcox as of minimal importance in reaching the result in this case. The 
Court stated 
the three differences 
"may or may 
not be relevant," + Finally, that the 
property right in Babcock was vested in the employer 
against whom 
the protected activity was directed and, in this 
case, in a third 
party, matters, from 
the standpoint of those asserting 
the statutory right, little (United 
Steelworkers [Carrier Cop] v. N.L.R.B., 376 U.S. 492, 499), and from the standpoint of the property 
right holder who chooses 
to become a lessor not 
much, if any, more. 
The balance to be struck 
in this case, therefore, 
no more favors this 
Respondent than the Babcock 0ne.~0 As our decisions in Hudgens 
II and Peddie, the case upon which we relied in Hudgens II, make, I believe, clear, a variety of 
considerations point toward finding a violation. The self-imposed limitations 
on exclusive use that Hudgens created, the 
significant diminishment of 
the employee right involved 
that the available alternatives for the 
picketing constitute, and the possibility that the available alternatives would enmesh a number 
of other employers surely 
more "neutral" to the dispute than Hudgens require 
striking the balance 
on the employees' side. 
I concur, therefore, in 
my colleagues' disposition. 
and I conclude for the same, 
if more briefly stated, 
reasons as do my colleagues, that the 
first is not, the second 
is, and the third is too, but only 
slightly. Which 
is, of course, 
to say, that the differences, 
to the extent they 
are relevant, make this 
a stronger case than was Bobcock & Wilcox for finding the violation of 
Sec. 8(a)(l) found by the Board herein. 
I do not understand how my position can fairly be characterized as minimizing the importance of those differences 
to a 
decision herein. 
